ICJ_009_CompetenceAdmissionGA_UNGA_NA_1950-03-03_ADV_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

COMPETENCE DE L’ASSEMBLEE GENERALE
POUR L’ADMISSION D’UN ETAT
AUX NATIONS UNIES

AVIS CONSULTATIF DU 3 MARS 1950

1950

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

COMPETENCE OF .THE GENERAL ASSEMBLY
FOR THE ADMISSION OF A STATE
TO THE UNITED NATIONS

ADVISORY OPINION OF MARCH 3rd, 1950
Le présent avis doit étre cité comme suit :

« Compétence de l'Assemblée pour l'admission aux Nations Unies,
Avis consultatif : C. I. J. Recueil 1950, p. 4.»

This Opinion should be cited as follows :

“Competence of Assembly regarding admission to the United Nations,
Advisory Opinion: I.C.J. Reports 1950, p. 4.”

 

Sales number 3D

 

 

 
INTERNATIONAL COURT OF JUSTICE

1950
March 3rd
General List:

YEAR 1950 No. 9

March 3rd, 1950

COMPETENCE OF THE GENERAL ASSEMBLY
FOR THE ADMISSION OF A STATE
TO THE UNITED NATIONS

Competence of the Court to interpret Article 4, paragraph 2, of the
Charter.— Character of the question.—Absence of recommendation from
the Security Council regarding admission to the United Nations.—
Power of the General Assembly regarding admission to membership in
the United Nations in the absence of a recommendation of the Security
Council.—Meaning of the term “upon the recommendation of the Security
Council” .—Interpretation of a treaty provision according to its natural
and ordinary meaning in its context.—Travaux préparatoires.—Inter-
pretation in the light of the general structure of the Charter.—Appli-
cation of Article 4, paragraph 2, by the General Assembly and the

Security Council.

ADVISORY OPINION

Present: President BASDEVANT; Vice-President GUERRERO;
judges ALVAREZ, HACKWORTH, WINIARSKI, ZORIËIÉ,
DE VISSCHER, Sir Arnold McNair, KLAESTAD, BADAWI
PasxA, KryLov, Reap, Hsu Mo, AZEVEDO, Registrar
Mr. HAMBRO.
4
OPIN. OF 3 III 50 (ADMISSION TO THE UNITED NATIONS) 5

THE Court,
composed as above,

gives the following Advisory Opinion :

On November 22nd, 1949, the General Assembly of the United
Nations adopted the following Resolution :

“The General Assembly,

Keeping in mind the discussion concerning the admission of new
Members in the Ad Hoc Political Committee at its fourth regular
session,

Requests the International Court of Justice to give an advisory
opinion on the following question :

‘Can the admission of a State to membership in the United
Nations, pursuant to Article 4, paragraph 2, of the Charter,
be effected by a decision of the General Assembly when the
Security Council has made no recommendation for admission
by reason of the candidate failing to obtain the requisite majority
or of the negative vote of a permanent Member upon a resolution
so to recommend ?’ ”

By a letter of November 25th, 1949, filed in the Registry on
November 28th, the Secretary-General of the United Nations
transmitted to the Registrar a copy of the Resolution of the
General Assembly.

On December 2nd, 1949, the Registrar gave notice of the
Request for an Opinion to all States entitled to appear before the
Court, in accordance with paragraph 1 of Article 66 of the Statute.
Furthermore, the Registrar informed the Governments of Members
of the United Nations by means of a special and direct com-
munication, as provided in paragraph 2 of Article 66, that the
Court was prepared to receive from them written statements on
the question before January 24th, 1950, the date fixed by an
Order of the Court made on December 2nd, 1949.

By the date thus fixed, written statements were received from
the following States: Byelorussian Soviet Socialist Republic,
Czechoslovakia, Egypt, Ukrainian Soviet Socialist Republic,
Union of Soviet Socialist Republics, United States of America.
A written statement from the Secretary-General of the United
Nations was also received within the time-limit. Furthermore,
the Registrar received written statements from the Governments
of the Republic of Argentina on January 26th, 1950, and of
Venezuela on February 2nd, 1950, 1.e., after the expiration of
the time-limit fixed by the Order of December and, 1949. They
were accepted by a decision of the President, as the Court was
not sitting, in accordance with the provisions of paragraphs 4
and 5 of Article 37 of the Rules of Court. The written statements

5
OPIN. OF 3 III 50 (ADMISSION TO THE UNITED NATIONS) 6

were communicated to all Members of the United Nations, who
were informed that the President had fixed February 16th, 1950,
as the opening date of the oral proceedings.

In accordance with Article 65 of the Statute of the Court, the
Secretary-General sent to the Registry the documents which are
enumerated in the list annexed to the present Opinion ?. These
documents reached the Registry on January 23rd, 1950. The
Assistant Secretary-General in charge of the Legal Department
also announced by a letter of January 23rd, 1950, that he did
not intend to take part in the oral proceedings, unless the Court
so desired.

The Government of the French Republic and the Government
of the Republic of Argentina, by letters of January 14th and
February 3rd, 1950, respectively, announced their intention to
make oral statements before the Court. On February 14th, 1950,
the Argentine delegation in Geneva informed the Registrar that
the Government of the Republic of Argentina abandoned its
intention to take part in the oral proceedings.

In the course of a public sitting held on February 16th, 1950,
the Court heard an oral statement presented on behalf of the
Government of the French Republic by M. Georges Scelle, Honorary
Professor in the Faculty of Law of the University of Paris, member
of the United Nations International Law Commission.

*
* *

The Request for an Opinion calls upon the Court to interpret
Article 4, paragraph 2, of the Charter. Before examining the
merits of the question submitted to it, the Court must first consider
the objections that have been made to its doing so, either on
the ground that it is not competent to interpret the provisions
of the Charter, or on the ground of the alleged political character
of the question.

So far as concerns its competence, the Court will simply recall
that, in a previous Opinion which dealt with the interpretation
of Article 4, paragraph 1, it declared that, according to Article 96
of the Charter and Article 65 of the Statute, it may give an
Opinion on any legal question and that there is no provision
which prohibits it from exercising, in regard to Article 4 of
the Charter, a multilateral treaty, an interpretative function
falling within the normal exercise of its judicial powers (I.C.J.
Reports 1947-1948, p. 61). |

With regard to the second objection, the Court notes that the
General Assembly has requested it to give the legal interpretation
of paragraph 2 of Article 4. As the Court stated in the same
Opinion, it ‘cannot attribute a political character to a request

1 See p. 35.
OPIN. OF 3 II 50 (ADMISSION TO THE UNITED NATIONS) 7

which, framed in abstract terms, invites it to undertake an
essentially judicial task, the interpretation of a treaty provision”.

Consequently, the Court, in accordance with its previous declara-
tions, considers that it is competent on the basis of Articles 96 of
the Charter and 65 of its Statute and that there is no reason why
it should not answer the question submitted to it.

This question has been framed by the General Assembly in the
following terms :

“Can the admission of a State to membership in the United
Nations, pursuant to Article 4, paragraph 2, of the Charter, be
effected by a decision of the General Assembly when the Security
Council has made no recommendation for admission by reason of
the candidate failing to obtain the requisite majority or of the
negative vote of a permanent Member upon a resolution so to
recommend ?”

The Request for an Opinion envisages solely the case in which
the Security Council, having voted upon a recommendation, has
concluded from its vote that the recommendation was not adopted
because it failed to obtain the requisite majority or because of the
negative vote of a permanent Member. Thus the Request refers
to the case in which the General Assembly is confronted with the
absence of a recommendation from the Security Council.

It is not the object of the Request to determine how the Security
Council should apply the rules governing its voting procedure in
regard to admissions or, in particular, that the Court should
examine whether the negative vote of a permanent Member is
effective to defeat a recommendation which has obtained seven or
more votes. The question, as it is formulated, assumes in such a
case the non-existence of a recommendation.

The Court is, therefore, called upon to determine solely whether
the General Assembly can make a decision to admit a State when
the Security Council has transmitted no recommendation to it.

Article 4, paragraph 2, is as follows:

“The admission of any such State to membership in the United
Nations will be effected by a decision of the General Assembly upon
the recommendation of the Security Council.”

The Court has no doubt as to the meaning of this text. It
requires two things to effect admission: a ‘‘recommendation”
of the Security Council and a “decision” of the General Assem-
bly. It is in the nature of things that the recommendation
should come before the decision. The word ‘‘recommendation’’, and
the word “upon” preceding it, imply the idea that the recom-
mendation is the foundation of the decision to admit, and that the
latter rests upon the recommendation. Both these acts are indispens-
able to form the judgment of the Organization to which the previous

7
OPIN. OF 3 III 50 (ADMISSION TO THE UNITED NATIONS) 8

paragraph of Article 4 refers. The text under consideration means
that the General Assembly can only decide to admit upon the
recommendation of the Security Council; it determines the res-
pective roles of the two organs whose combined action is required
before admission can be effected : in other words, the recommen-
dation of the Security Council is the condition precedent to the
decision of the Assembly by which the admission is effected.

In one of the written statements placed before the Court, an
attempt was made to attribute to paragraph 2 of Article 4 a
different meaning. The Court considers it necessary to say that
the first duty of a tribunal which is called upon to interpret and
apply the provisions of a treaty, is to endeavour to give effect
to them in their natural and ordinary meaning in the context in
which they occur. If the relevant words in their natural and ordinary
meaning make sense in their context, that is an end of the matter.
If, on the other hand, the words in their natural and ordinary mean-
ing are ambiguous or lead to an unreasonable result, then, and then
only, must the Court, by resort to other methods of interpretation,
seek to ascertain what the parties really did mean when they used
these words. As the Permanent Court said in the case concerning
the Polish Postal Service in Danzig (P.C.LJ., Series B, No. 11,

Pp. 39):

“Tt is a cardinal principle of interpretation that words must be
interpreted in the sense which they would normally have in their
context, unless such interpretation would lead to something unreas-
onable or absurd.”

When the Court can give effect to a provision of a treaty by
giving to the words used in it their natural and ordinary meaning,
it may not interpret the words by seeking to give them some other
meaning. In the present case the Court finds no difficulty in ascer-
taining the natural and ordinary meaning of the words in question
and no difficulty in giving effect to them. Some of the written state-
ments submitted to the Court have invited it to investigate the
travaux préparatoires of the Charter. Having regard, however, to
the considerations above stated, the Court is of the opinion that
it is not permissible, in this case, to resort to travaux préparatoires.

The conclusions to which the Court is led by the text of
Article 4, paragraph 2, are fully confirmed by the structure of the
Charter, and particularly by the relations established by it between
the General Assembly and the Security Council.

The General Assembly and the Security Council are both principal
organs of the United Nations. The Charter does not place the
Security Council in a subordinate position. Article 24 confers upon
it ‘‘primary responsibility for the maintenance of international

8
OPIN. OF 3 III 50 (ADMISSION TO THE UNITED NATIONS) 9

peace and security”, and the Charter grants it for this purpose
certain powers of decision. Under Articles 4, 5, and 6, the Security
Council co-operates with the General Assembly in matters of
admission to membership, of suspension from the exercise of the
rights and privileges of membership, and of expulsion from the
Organization. It has power, without the concurrence of the General
Assembly, to reinstate the Member which was the object of the
suspension, in its rights and privileges.

The organs to which Article 4 entrusts the judgment of the
Organization in matters of admission. have consistently inter-
preted the text in the sense that the General Assembly can decide
to admit only on the basis of a recommendation of the Security
Council. In particular, the Rules of Procedure of the General
Assembly provide for consideration of the merits of an appli-
cation and of the decision to be made upon it only ‘“‘if the
Security Council recommends the applicant State for membership”
(Article 125). The Rules merely state that if the Security Council
has not recommended the admission, the General Assembly may
send back the application to the Security Council for further
consideration (Article 126). This last step has been taken several
times : it was taken in Resolution 296 (IV), the very one that
embodies this Request for an Opinion.

To hold that the General Assembly has power to admit a State to
membership in the absence of a recommendation of the Security
Council would be to deprive the Security Council of an important
power which has been entrusted to it by the Charter. It would
almost nullify the role of the Security Council in the exercise of
one of the essential functions of the Organization. It would mean
that the Security Council would have merely to study the case,
present a report, give advice, and express an opinion. This is
not what Article 4, paragraph 2, says.

The Court cannot accept the suggestion made in one of the
written statements submitted to the Court, that the General
Assembly, in order to try to meet the requirement of Article 4,
paragraph 2, could treat the absence of a recommendation as
equivalent to what is described in that statement as an ‘‘unfavour-
able recommendation’’, upon which the General Assembly could
base a decision to admit a State to membership.

Reference has also been made to a document of the San Francisco
Conference, in order to put the possible case of an unfavourable
recommendation being voted by the Security Council: ‘such a
recommendation has never been made in practice. In the opinion
of the Court, Article 4, paragraph 2, envisages a favourable
recommendation of the Security Council and that only. An
unfavourable recommendation would not correspond to the
provisions of Article 4, paragraph 2.

While keeping within the limits of a Request which deals with
the scope of the powers of the General Assembly, it is enough for

9
OPIN. OF 3 III 50 (ADMISSION TO THE UNITED NATIONS) 10

the Court to say that nowhere has the General Assembly received
the power to change, to the point of reversing, the meaning of
a vote of the Security Council.

In consequence, it is impossible to admit that the General
Assembly has the power to attribute to a vote of the Security
Council the character of a recommendation when the Council itself
considers that no such recommendation has been made.

For these reasons,
THE Court,
by twelve votes to two,

is of opinion that the admission of a State to membership in the
United Nations, pursuant to paragraph 2 of Article 4 of the Charter,
cannot be effected by a decision of the General Assembly when the
Security Council has made no recommendation for admission, by
reason of the candidate failing to obtain the requisite majority or
of the negative vote of a permanent Member upon a resolution so
to recommend.

Done in French and English, the French text being authori-
tative, at the Peace Palace, The Hague, this third day of March,
one thousand nine hundred and fifty, in two copies, one of which
will be placed in the archives of the Court and the other trans-
mitted to the Secretary-General of the United Nations.

(Signed) BASDEVANT,

President.

(Signed) E. HAMBRO,

Registrar.

10
OPIN. OF 3 Ili 50 (ADMISSION TO THE UNITED NATIONS) IT

Judges ALVAREZ and AZEVEDO, declaring that they are unable
to concur in the Opinion of the Court, have availed themselves
of the right conferred on them by Article 57 of the Statute and
appended to the Opinion statements of their dissenting opinion.

(Initialled) J. B.
(Initialled) E. H.

IT
OPIN. OF 3 III 50 (ADMISSION TO THE UNITED NATIONS) 35

ANNEX

LIST OF DOCUMENTS SUBMITTED TO THE COURT
BY THE SECRETARY-GENERAL OF THE UNITED NATIONS
IN APPLICATION OF ARTICLE 65 OF THE STATUTE

J 1

I. Provisional Rules of Procedure of the Security Council (S/96/
Rev. 3. January 27th, 1948).

2. Rules of Procedure of the General Assembly (A/520. Decem-
ber 12th, 1947).

3. Rules governing the admission of new Members (Report of
the Committee of the General Assembly) (A/384, p. 4, Septem-
ber 12th, 1947).

4. Report by the Executive Committee to the Preparatory Com-
mission of the United Nations (PC/EX/113/Rev. 1. Novem-
ber r2th, 1945).

5. Report of the Preparatory Commission of the United Nations
(PC/20. December 23rd, 1945).

6. Records of the Security Council Committee of Experts Meet-
ings concerning the Rules on the admission of new Members :

1946. S/Procedure 91.
» gt, Corr. I.
» 92.

37 93.
” 93, Corr. I.

1947. S/C.1/SR.G6.
» 96, Corr. I.
» IOL.
» 102,
» 103.
» 104.

1 These documents had already been transmitted to the Court in accordance
with the Resolution of the General Assembly of November 17th, 1947.

35
OPIN. OF 3 III 50 (ADMISSION TO THE UNITED NATIONS) 36

7. Records of the meetings of the Joint Committees appointed

by the General Assembly and the Security Council on Rules
governing the admission of new Members:

A/AC.11/SR.1.
” SR.1, Corr. 1.

5»  SR.2.

» SR.2, Rev. 1
, SR.3.

»  SR.3, Rev. 1
» SR4.

» SRS.

»  SR.6.

» SR.7.

» SR8.

» SRB, Corr.

» SR.

»  SR.I0

»  SR.II

8. Report of the Security Council Committee on the admission

10.

II.

of new Members, 1946 (Security Council Official Records,
First Year, Second Series, Supplement No. 4, p. 53).

Report of the Security Council to the General Assembly on the
admission of new Members, 1946 (A/108, October 15th, 1946).

Records of the Security Council Meetings concerning the
admission of new Members, 1946.
Security Council Official Records, First Year, Second Series :

No. I.
” 2.
» 3
” 4.
» 5
» 18.
» 23.
LE 24.
LE 25.

Security Council Journal, First Year, No. 35.

Records of the First Committee Meetings of the Second Part
of the First Session of the General Assembly concerning the
admission of new Members, 1946 :

36
12.

13.

14.

15.

16.

OPIN. OF 3 III 50 (ADMISSION TO THE UNITED NATIONS) 37

Journal 22, Suppl. No. 1—A/C.1/22.
” 24, ” ” 1—A/C.1/31.

» 25, ” ”» 1—A/C.1/37.
” 26, 2 #» 3—A/C.3/43.
” 27, ” ”» I—A/C. 1/39.
” 28, 5, » I—A/C.1/41.

» 29, ,, A—A/P.V.47.
” 31, » ” I—A/C. 1/45.
») 32, ,, —A/C. 1/47.

D 3g A—A/P.V.48.
5 38, ,, A—A/P.V.40.

Records of the Plenary Meetings of the Second Part of the
First Session of the General Assembly concerning the admis-
sion of new Members, 1946. (Journal No. 66, Supplement
A—A/P.V. 67.)

Report of the Security Council Committee on the admission
of new Members, 1947. Security Council Official Records,
Second Year, Special Supplement No. 3, Lake Success, New
York, 1947.

Reports of the Security Council to the General Assembly on
the admission of new Members, 1947 (A/406. October oth,
1947.—A/515. November 22nd, 1947).

Records of the Security Council Meetings concerning the admis-
sion of new Members, 1947.

Security Council Official Records, Second Year, No. 38:

S/P.V.136. S/P.V.186.
S/P.V.137. S/P.V.190.
S/P.V.151. S/P.V.197.
S/P.V.152. S/P.V.204.
S/P.V.154. S/P.V.205.
S/P.V.161. S/P.V.206.
S/P.V.168. S/P.V.221.
S/P.V.178. S/P.V.222.

Records of the First Committee Meetings of the Second Regular
Session of the General Assembly concerning the admission of
new Members, 1947 :

A/C.1/SR. 59.
M 59, Corr. 1.
» 59, Corr. 2.
” 97-
Fe 08.

” 99.
100.

» IOI.
37
OPIN. OF 3 III 50 (ADMISSION TO THE UNITED NATIONS) 38

A/C.1/SR. 102.
» 102, Corr. I.
” 102, Corr. 2.
n 103.

17. Records of the meetings of the Second Regular Session of the
General Assembly concerning the admission of new Members,

1947 :

A/P.V.83. A/P.V.80.

» 84. » 90.

LE 85. ” oe

” . ” 9

» 87 » 117

» 88 » 118
II

I. RECORDS OF GENERAL ASSEMBLY, SECOND SPECIAL SESSION

Inclusion of item in agenda.
Records of proceedings.

Records of the General Committee, 42nd meeting.
Records of the General Assembly, 131st plenary meeting.

Inclusion of item in agenda.
Documents.

Application of the Union of Burma for
membership in the United Nations—
Letter dated 10 April, 1948, from the
President of the Security Council to
the Secretary-General of the United
Nations A/533

Supplementary list of items for the
agenda of the second special session :
item proposed by China—Note by the
Secretary-General A/535

38
OPIN. OF 3 III 50 (ADMISSION TO THE UNITED NATIONS) 39

Supplementary list of items for the
agenda of the second special session :
item proposed by India—Note by the

Secretary-General A/536
Agenda for the second special session :
Report of the General Committee A/537
Resolution.

Resolutions adopted without reference to a committee—188 (S-2). .
Admission of the Union of Burma to membership in the United
Nations.

II. RECORDS oF GENERAL ASSEMBLY, FIRST PART OF THIRD SESSION

Inclusion of items in agenda.

Records of proceedings.

Records of the General Committee, 43rd, 49th and 5oth meetings.

Records of the General Assembly, 142nd and 158th plenary meet-
ings.

Inclusion of items in agenda.
Documents.

Provisional agenda for the third session
of the General Assembly A/585

Letter dated 21 July from the Argentine
representative to the Secretary-Gen-
eral requesting the inclusion of items
in the provisional agenda of the third
session of the General Assembly A/586

Adoption of the agenda for the third
session and allocation of agenda items
to committees—Report of the General
Committee A/653

Establishment of an Ad hoc Political
Committee—Report of the General
Committee A/715

Provisional agenda for the third regular
session of the General Assembly—
Note by the Secretary-General A/BUR/97

39
OPIN. OF 3 III 50 (ADMISSION TO THE UNITED NATIONS) 40

Allocation of items on the agenda of the
third session—Letter dated 15 Novem-
ber, 1948, from the President of the
General Assembly to the Chairman of
the Ad hoc Political Committee A/AC.24/1

Note by the Secretary-General © A/597

Reconsideration of the applications of
Albanie, Austria, Bulgaria, Finland,
Hungary, Ireland, Italy, Mongolian
People’s Republic, Portugal, Roma-
nia and Transjordan—Special report
of the Security Council to the General
Assembly A/617

Special report of the Security Council to
the General Assembly A/618

Ad hoc Political Committee.
Records of proceedings.

6th meeting.
7th meeting.
8th meeting.
gth meeting.
toth meeting.
11th meeting.
12th meeting.
13th meeting.
14th meeting.
15th meeting.
16th meeting.
22nd meeting.
23rd meeting.

Ad hoc Political Commuttee.

Documents.
Australia: draft resolution A/AC.24/6
(= A/761, resolution A
under paragraph 19)
Australia : draft resolution A/AC.24/7
Australia : draft resolution AJAC.24/8

40
OPIN. OF 3 III 50 (ADMISSION TO THE UNITED NATIONS) 41

Australia : draft resolution

Australia: draft resolution

Australia : draft resolution

Belgium : draft resolution

United States of America: draft reso-
lution

Australia : draft resolution

Argentina : draft resolution

Sweden: draft resolution

Bolivia : amendments to the draft reso-
lution proposed by Sweden
(A/AC.24/17)

India : amendment to the draft resolu-
tion proposed by Sweden (A/AC.24/17)

Burma: amendment to the draft reso-
lution proposed by Belgium
(A/AC.24/12)

Burma: amendment to the Australian
draft resolution concerning Ceylon
(A/AC.24/14)

Draft resolution submitted by the Sub-
Committee appointed at the 22nd
meeting of the Ad hoc Political Com-
mittee

Report of the Ad hoc Political Com-
mittee

Plenary meetings of the General Assembly.

A/AC.24/9

AJAC.24/10
A/AC.24/11
A/AC.24/12

A/AC.23/13
A/AC.24/14
A/AC.24/15
A/AC.24/17
A/AC.24/18

A/AC.24/19

A/AC.24/23

A/AC.24/32

A/AC.24/35

A/761

Records of proceedings.

175th meeting.
176th meeting.
177th meeting.

Plenary meetings of the General Assembly.

Documents.

Australia, Burma, India, Pakistan, Phil-
ippines: amendments to draft reso-
lution J proposed by the Ad hoc Polit-
ical Committee (A/761)

A/771

41
OPIN, OF 3 II 50 (ADMISSION TO THE UNITED NATIONS) 42

Plenary meetings of the General Assembly.

Resolution.

Resolutions adopted on the reports of the Ad hoc Political Com-
mittee—197 (III). Admission of new Members.

III. RECORDS OF GENERAL ASSEMBLY, SECOND PART OF THIRD

SESSION

Inclusion of items in agenda.

Records of proceedings.
Records of the General Committee, 60th, 61st, 62nd and 63rd

meetings.

Records of the General Assembly, Ig1st, rgand, 204th and 205th

plenary meetings.

Inclusion of items in agenda.

Documents.

Agenda of the third regular session of
the General Assembly—Report of the
General Committee

Report of the General Committee con-
cerning the completion of the work of
the General Assembly

Completion of the work of the General
Assembly, including the date for final
adjournment—Note by the President

Allocation of items on the agenda of the
second part of the third session : Let-
ter dated 13 April, 1949, from the
President of the General Assembly to
the Chairman of the First Committee

Allocation of items on the agenda of the
second part of the third session : Let-
ter dated 2 May, 1949, from the Pre-
sident of the General Assembly to the
Chairman of the First Committee

Allocation of items on the agenda of the
second part of the third session : Let-
ter dated 2 May, 1949, from the Pre-
sident of the General Assembly to the

A/829

A/845

A/BUR/116

A/C.1/437

A/C.1/444 and Corr. x

42
OPIN. OF 3 III 50 (ADMISSION TO THE UNITED NATIONS) 43

Chairman of the Ad hoc Political
Committee

A/AC.24/59 and Corr. I

Letter dated 7 March, 1949, from the
President of the Security Council to
the President of the General Assembly
concerning the application of Israel
for membership in the United Nations A/818

Letter dated 17 March, 1949, from the
President of the Security Council to
the President of the General Assembly
concerning the application of Ceylon
for admission to membership in the

United Nations

A/823

Ad hoc Political Committee.

Records of meetings.

42nd meeting.
43rd meeting.
44th meeting.
45th meeting.
46th meeting.
47th meeting.
50th meeting.
51st meeting.
Ad hoc Political Committee.
Documents.

El Salvador : draft resolution A/AC.24/60
El Salvador : revised draft resolution A/AC.24/60/Rev. 1
Argentina: draft resolution A/AC.24/67
Lebanon : draft resolution A/AC.24/62
Lebanon : revised draft resolution A/AC.24/62/Rev. 1
Lebanon : revised draft resolution AjAC.24/62/Rev. 2
Greece: amendment to the Argentine

draft resolution (A/AC.24/61) A/AC.24;63
Iraq : draft resolution A/AC.24/64

43
OPIN. OF 3 III 50 (ADMISSION TO THE UNITED NATIONS)

Application of Israel for. admission to
membership in the United Nations—
Australia : amendment to El Salvador
draft resolution (A/AC.24/60)

Application of Israel for admission to
membership in the United Nations—
Denmark : amendment to El Salvador
draft resolution (A/AC.24/60)

Application of Israel for admission to
membership in the United Nations—
Saudi Arabia: amendment to the
Greek amendment (A/AC.24/63) to the
Argentine draft resolution
(A/AC.24/6x) ©

Application of Israel for admission to
membership in the United Nations—
Saudi Arabia : revised amendment to
the Greek amendment (A/AC.24/63) to
the Argentine draft resolution
(A/AC.24/67)

Australia, Canada, Guatemala, Haiti,
Panama, United States of America
and Uruguay : draft resolution

Application of Israel for admission to
membership in the United Nations —
Chile : amendment to the joint draft
resolution of Australia, Canada, Gua-
temala, Haiti, Panama, United States
of America and Uruguay
(A/AC.24/68)

Application of Israel for admission to
membership in the United Nations—
Peru: amendment to the Chilean
amendment (A/AC.24/69) to the joint
draft resolution of Australia, Canada,
Guatemala, Haiti, Panama, United
States of America and Uruguay
(A/AC.24/68)

Report of the Ad hoc Political Com-
mittee

A/AC.24/65

A/AC.24/66

A/AC.24/67

A/AC.24/67/Rev. 1

A/AC.24/68

A/AC.24/69

A/AC.24/72

.A/855

44
OPIN. OF 3 II 50 (ADMISSION TO THE UNITED NATIONS) 45

Plenary meetings of the General Assembly.
Records of proceedings.

207th meeting.

Plenary meetings of the General Assembly.
Resolution.

273 (III). Admission of Israel to membership in the United
Nations.

IV. RECORDS OF GENERAL ASSEMBLY, FOURTH SESSION

Inclusion of item in agenda.
Records of proceedings.

Records of the General Committee, 65th meeting.
Records of the General Assembly, 224th plenary meeting.

Inclusion of item in agenda.
Documents.

Adoption of the agenda of the fourth
regular session and allocation of items
to Committees—Records of the Gene-
ral Committee A/989

Adoption of the agenda and allocation
of items to Committees—Memoran-
dum by the Secretary-General A/BUR/118

Admission of new Members—Application
of the Republic of Korea for mem-
bership in the United Nations—Special
report of the Security Council A/968

Application of Nepal for membership in
the United Nations—Special report of
the Security Council A/974

Reconsideration of the applications of
Albania, Austria, Bulgaria, Ceylon,
Finland, Hungary, Ireland, Italy,
Mongolian People’s Republic, Portu-
gal, Romania and Transjordan for

45
OPIN. OF 3 III 50 (ADMISSION TO THE UNITED NATIONS) 46

membership in the United Nations—
Special report of the Security Council

A/982

Ad hoc Political Committee.

Records of proceedings.

25th meeting.
26th meeting.
27th meeting.
28th meeting.
29th meeting.

Ad hoc Political Committee.

Documents.

Australia: draft resolution concerning
the application of Austria for admis-
sion to membership in the United
Nations

Australia : draft resolution concerning
the application of Ceylon for admis-
sion to membership in the United
Nations

Australia: draft resolution concerning
the application of Finland for admis-
sion to membership in the United
Nations

Australia: draft resolution concerning
the application of Ireland for admis-
sion to membership in the United
Nations

Australia: draft resolution concerning
the application of Italy for admis-
sion to membership in the United
Nations

A/AC.31/L.9
{= A‘1066, resolution
A)

A/AC.31/L.10
(= A/1066, resolution
B)

A/AC.31/L.1x
(= A/1066, resolution
C) |

AJAC.31/L.12
(= A/1066, resolution
D)

A/AC.31/L.13
(= A/z066, resolution
E)

46
OPIN. OF 3 III 50 (ADMISSION TO THE UNITED NATIONS) 47

Australia: draft resolution concerning
the application of Jordan for admis-
sion to membership in the United
Nations

Australia: draft resolution concerning
the application of the Republic of
Korea for admission to membership
in the United Nations

Australia: draft resolution concerning
the application of Portugal for admis-
sion to membership in the United
Nations

Australia: draft resolution concerning
the application of Nepal for admission
to membership in the United Nations

Argentina: draft resolution

Union of Soviet Socialist Republics :
draft resolution

Note by the Rapporteur (revised draft
resolution by Argentina)

Iraq : draft resolution

Netherlands: amendment to the draft
resolution proposed by Argentina
(A/AC.31/L.20)

United States of America, Saudi Arabia
and Iraq: amendment to the draft
resolution proposed by Iraq
(A/AC.31/L.21)

Admission of new Members—Report of
the Ad hoc Political Committee

A/AC.31/L.14
(= A/1066, resolution
F)

AJAC.31/L.15
(= A/1066, resolution
G)

A/AC.31/L.16
(= A/1066, resolution
H)

A/AC.31/L.17

(= A/1066, resolution
1)

A/AC.31/L.18
A/AC.31/L.19
A/AC.31/L.20
A/AC.31/L.27

A/AC.31/L.22

A/AC.31/L.23

A/1066

Plenary meetings of the General Assembly.

Records of proceedings.

251st meeting.
252nd meeting.

47
OPIN. OF 3 III 50 (ADMISSION TO THE UNITED NATIONS)

Union

Plenary meetings of the General Assembly.

Document.

of Soviet Socialist Republics :

draft resolution A/1079

Plenary meetings of the General Assembly.

Resolution.

296 (IV). Admission of new Members.

V. RECORDS OF SECURITY COUNCIL

261st

279th
280th
318th
351st

383rd
384th
385th
386th
409th
41oth
413th
414th
423rd
427th
428th
429th
430th
431st

439th
440th
441st

442nd
443rd
444th
445th

Records of proceedings.

meeting (excerpt).
meeting.
meeting.
meeting.
meeting.
meeting.
meeting.
meeting.
meeting.
meeting.
meeting.
meeting.
meeting.
meeting.
meeting.
meeting.
meeting.
meeting.

meeting.

meeting.
meeting.
meeting.
meeting.
meeting.
meeting.
meeting.

48

48
OPIN. OF 3 III 50 (ADMISSION TO THE UNITED NATIONS) 49

Documents.

Letter dated 27 February, 1948, from
the Ambassador of Burma addressed
to the Secretary-General concerning
the application of Burma for mem-
bership in the United Nations

Report of the Committee on the admis-
sion of new Members concerning the
membership application of the Union
of Burma

Letter dated 3 April, 1948, from the
representatives of France, the United
Kingdom and the United States to the
President of the Security Council con-
cerning the membership applications
of Italy and Transjordan

Letter dated 5 April, 1948, from the
deputy representative of the Ukrai-
nian Soviet Socialist Republic to the
Secretary-General concerning the
membership applications of Albania,
Bulgaria, Finland, Hungary, Italy,
the Mongolian People’s Republic and
Romania

Letter dated 7 April, 1948, from the
representatives of France, the United
Kingdom and the United States to the
President of the Security Council con-
cerning membership applications of
Austria, Ireland and Portugal

China : draft resolution submitted at the
279th meeting of the Security Council,
10 April, 1948, concerning the applic-
ation of the Union of Burma for ad-
mission to membership in the United
Nations (adopted at the same meeting)

Cablegram dated 17 May, 1948, from
the Foreign Secretary of the Provi-
sional Government of Israel to the
Secretary-General

S/687

S/706

S/709

S/712

S/715

S/717

S/747 and Corr. 1
49
OPIN. OF 3 II 50 (ADMISSION TO THE UNITED NATIONS) 50

Letter dated 25 May, 1948, from the
Prime Minister and Minister for Ex-
ternal Affairs of Ceylon to the Secre-
tary-General transmitting the applic-
ation from the Government of Ceylon
for admission to the United Nations
under Article 4 of the Charter

Report of the Committee on the admis-
sion of new Members to the Security
Council concerning the application of
Ceylon for membership in the United
Nations

Letter dated 2 August, 1948, from the
Ceylon Government representative to
the President of the Security Council
transmitting information concerning
Ceylon

Union of Soviet Socialist Republics :
draft resolution submitted at the 351st
meeting of the Security Council, 18 Au-
gust, 1948, concerning the application
of Ceylon for admission to membership
in the United Nations

Telegram dated 22 September, 1948,
from the Minister of Foreign Affairs of
the People’s Republic of Bulgaria to
the Secretary-General regarding Bul-
garia’s request for admission to mem-
bership in the United Nations

Declaration of acceptance of the obliga-
tions contained in the Charter, sub-
mitted by the Government of the
People’s Republic of Bulgaria on 9 Oc-
tober, 1948, in connexion with its
application for membership in the
United Nations

Letter dated 27 September, 1948, from
the Hungarian Minister to the Secre-
tary-General concerning Hungary’s
application for membership in the
United Nations

S/820

S/859

S/951

S/974

S/xor2

S/xor2/Add. 1

S/1017

50
OPIN. OF 3 III 50 (ADMISSION TO THE UNITED NATIONS) 51

Declaration of acceptance of the obliga-
gations contained in the Charter, sub-
mitted by the Government of Hungary
on 8 October, 1948, in connexion with
its application for membership in the
United Nations S/rox7/Add. x

Telegram dated 13 October, 1948, from
the Government of the People’s
Republic of Albania to the Secretary-
General concerning Albania’s applic-
ation for membership in the United
Nations S/1033

Cablegram dated 12 October, 1948, from
the Government of the Mongolian
People’s Republic to the Secretary-
General concerning the application of
the Mongolian People’s Republic for
membership in the United Nations S/1035

Declaration of acceptance of the obliga-
tions contained in the Charter, sub-
mitted to the Secretary-General on
25 October, 1948, by the Government
of the Mongolian People’s Republic in
connexion with its application for
membership in the United Nations S/1035/Add. 1

Letter dated 12 October, 1948, from the
Government of the People’s Republic
of Romania to the Secretary-General
concerning Romania’s application for
membership in the United Nations S/1051

Declaration of acceptance of the obliga-
tions contained in the Charter, sub-
mitted to the Secretary-General on
g November, 1948, by the People’s
Republic of Romania in connexion
with its application for membership
in the United Nations S/1051/Add. I

Letter dated 29 November, 1948, from
the Israeli Minister for Foreign Affairs
to the Secretary-General concerning

Si
OPIN. OF 3 II 50 (ADMISSION TO THE UNITED NATIONS) 52

Israel’s application for membership
in the United Nations and declaration
accepting the obligaticns contained in
the Charter

Declaration of acceptance of the obliga-
tions contained in the Charter, sub-
mitted on 2 December, 1948, by the
Government of the People’s Republic
of Albania in connexion with its
application for membership in the
United Nations

Letter dated 7 December, 1948, from
the Chairman of the Committee on
the admission of new Members to the
President of the Security Council
concerning Israel’s application for
membership in the United Nations

Letter dated 9 December, 1948, from
the President of the General Assembly
to the President of the Security Council
concerning the application of Ceylon
for membership in the United Nations

United Kingdom: draft resolution sub-
mitted at the 384th meeting of the
Security Council, 15 December, 1948,
concerning the application of Israel
for admission to membership in the
United Nations

Syria : draft resolution submitted at the
385th meeting of the Security Council,
17 December, 1948, concerning the
application of Israel for admission to
membership in the United Nations

France: draft resolution submitted at
the 385th meeting of the Security
Council, 17 December, 1948, conceshing
the application of Israel for admission
to membership in the United Nations

Letter dated 11 December, 1948, from
the Secretary-General to the President
of the Security Council transmitting
the text of the resolutions concerning
the admission of new Members adopted

S/1093

S/1105

S/1110 and Corr. 1

S/1113

$/1121

S/1125

$/1127

52
OPIN. OF 3 III 50 (ADMISSION TO THE UNITED NATIONS)

by the General Assembly at its
177th meeting, 8 December, 1948

Text of resolution 197 (III) A concerning
the admission of mew Members,
adopted by the General Assembly at
its 177th plenary meeting, 8 December,
1948

Letter dated 19 January, 1949, from
the Acting Foreign Minister of the
Republic of Korea to the Secretary-
General concerning the application of
the Republic of Korea for admission
to membership in the United Nations,
and a declaration accepting obliga-
tions under the Charter

Telegram dated 9 February, 1949, from
the Minister of Foreign Affairs of the
Democratic People’s Republic of Korea
to the Secretary-General concerning
the application of the Democratic
People’s Republic of Korea for admis-
sion to membership in the United
Nations and note by the Secretary-
General

Letter dated 11 February, 1949, from
the representative of the Union of
Soviet Socialist Republics to the Pre-
sident of the Security Council con-
cerning the application of the Demo-
cratic People’s Republic of Korea
for admission to membership in the
United Nations

Union of Soviet Socialist Republics :
draft resolution submitted at the 41oth
meeting of the Security Counci., 16 Fe-
bruary, 1949, concerning the applic-
ation of the Democratic People’s
Republic of Korea for admission to
membership in the United Nations

Letter dated 13 February, ry49, addres-
sed to the Secretary-Geueral froin the
Director-General of the Ministry of
Foreign Affairs of the Government of

S/1170

S/1170/Add. 1

S/1238

S/1247

S/1256

53
OPIN. OF 3 II 50 (ADMISSION TO THE UNITED NATIONS)

Nepal concerning Nepal’s application
for admission to membership in the
United Nations

Declaration submitted on 10 March,
1949, by the Government of Nepal
relating to the acceptance of the obli-
gations contained in the Charter in
connexion with its application for
membership in the United Nations

Letter dated 24 February, 1949, from
the representative of Israel to the
Secretary-General concerning the
application of Israel for membership
in the United Nations.

United States of America: draft reso-
lution submitted at the 414th meeting
of the Security Council, 4 March, 1949,
concerning the application of Israel
for admission to membership in the
United Nations (adopted at the same
meeting)

Report to the Security Council by the
Committee on the admission of new
Members concerning the application
of the Republic of Korea for mem-
bership in the United Nations

China : draft resolution submitted at the
423rd meeting of the Security Council,
8 April, 1949, concerning the applic-
ation of the Republic of Korea for
admission to membership in the United
Nations

Argentina : draft resolution submitted at
the 427th meeting of the Security
Council, 16 June, 1949, concerning the
admission of Portugal to membership
in the United Nations

Argentina: draft resolution submitted
at the 427th meeting of the Security
Council, 16 June, 1949, concerning the
admission of Jordan to membership in
the United Nations

3/1266

S/1266/Add. 1

S/1267

S/1276

S/1281

S/1305

S/1331

S/1332

54

54
OPIN. OF 3 III 50 (ADMISSION TO THE UNITED NATIONS)

Argentina: draft resolution submitted
at the 427th meeting of the Security
Council, 16 June, 1949, concerning the
admission of Italy to membership in
the United Nations

Argentina: draft resolution submitted
at the 427th meeting of the Security
Council, 16 June, 1949, concerning the
admission of Finland to membership
in the United Nations.

Argentina: draft resolution submitted
at the 427th meeting of the Security
Council, 16 June, 1949, concerning the
admission of Ireland to membership in
the United Nations

Argentina: draft resolution submitted
at the 427th meeting of the Security
Council, 16 June, 1949, concerning the
admission of Austria to membership
in the United Nations

Argentina: draft resolution submitted
at the 427th meeting of the Security
Council, 16 June, 1949, concerning the
admission of Ceylon to membership
in the United Nations

Union of Soviet Socialist Republics :
draft resolution submitted at the
428th meeting of the Security Council,
21 June, 1949, concerning the appli-
cations of Albania, the Mongolian
People’s Republic, Bulgaria, Romania,
Hungary, Finland, Italy, Portugal,
Ireland, Transjordan (Jordan), Austria
and Ceylon for admission to mem-
bership in the United Nations

Union of Soviet Socialist Republics :
draft resolution submitted at the
440th meeting of the Security Council,
g September, 1949, concerning the
applications of Albania, the Mongolian

S/1333

S/1334

S/1335

S/1336

S/1337

S/1340

55

55
OPIN. OF 3 III 50 (ADMISSION TO THE UNITED NATIONS) 56

People’s Republic, Transjordan (Jor-
dan), Portugal, Ireland, Hungary,
Italy, Austria, Romania, Bulgaria,
Finland, Ceylon and Nepal for admis-
sion to membership in the United
Nations S/1340/Rev. 1

Union of Soviet Socialist Republics :
draft resolution submitted at the
442nd meeting of the Security Council,
13 September, 1949, concerning the
applications of Albania, the Mongolian
People’s Republic, Bulgaria, Romania,
Hungary, Finland, Italy, Portugal,
Ireland, Transjordan (Jordan), Austria,
Ceylon and Nepal for admission to
membership in the United Nations S/1340/Rev. 2

Letter dated 16 August, 1949, from the
Chairman of the Committee on the
admission of new Members to the
President of the Security Council S/1378

Report to the Security Council by the
Committee on the admission of new
Members concerning the application
of Nepal for membership in the United
Nations S/1382

China : draft resolution submitted at the
439th meeting of the Security Council,
7 September, 1949, concerning the
application of Nepal for admission to
membership in the United Nations S/1385

Committee on the admission of new Members.
Records of proceedings.

24th meeting.
25th meeting.
26th meeting.
27th meeting.
z8th meeting.
29th meeting.
56
OPIN. OF 3 III 50 (ADMISSION TO THE UNITED NATIONS)

30th meeting.
31st meeting.
3and meeting.
33rd meeting.
34th meeting.

Committee on the admission of new Members.
Document.

Letter dated 22 July, 1949, from the
Director-General, Foreign Affairs,
Kathmandu, Nepal, to the Chairman
of the Committee on the admission
of new Members S/C.2/16

57

57
